DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed July 27, 2022 has been entered. Claims 68, 71-76 and 80-88 are pending. Claims 68 and 84 have been amended. Claims 69-70 have been canceled. Claim 88 is new.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 68, 71-76 and 80-88 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2011/0021643 A1; Jan. 27, 2011).
Regarding claims 68 and 71, Endo discloses a processed starch powder comprising a pregelatinized, drum dried starch ([0120]-[0126], See Examples) having from 2 to 10 wt% solubles, thus falling within the claimed range of no more than 15 wt% solubles,  and a sedimentation volume in the range of 7 to 17 cm3/g, which is 7 to 17 mL/g, while the instant claim requires a sedimentation volume of 20 to 45 mL/g (Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the sedimentation volume, the examiner notes that Endo only discloses 3 mL/g less than what is claimed. It would have been obvious to one of ordinary skill in the art to vary the processing conditions for preparing the starch, such as the amount of drum drying and shear processing, to result in a starch having a desired sedimentation volume. This is merely routine experimentation that is well understood, routine and conventional in the art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
As there is only a slight difference between the sedimentation volume taught by Endo and that which is claimed, the claimed amount is merely an obvious variant over the prior art absent a showing otherwise. 
With respect to the Yellowness Index, Endo fails to specifically teach a yellowness Index, however, the examiner notes that the color of the starch would be dependent on a variety of factors, such as the amount and types of ingredients, as well as the processing conditions, such as the amount of time for heating and drum drying. 
Therefore, it is well within the ordinary skill in the art to formulate and process the starch of Endo through routine experimentation to result in a starch having a desired Yellowness Index. 
Endo further teaches that at least 50% of the starch primary particles (e.g. starch granules) is in a swollen state with no particle breakage, which corresponds to the claimed at least 50% of the starch granules swell but do not substantially fragment (Table 1). 
With respect to the temperature of the water, Endo fails to specifically teach that at least 50% of the starch granules swell but do not substantially fragment when processed in 95 C water, but teaches that no breakage, or fragmentation occurs when processed in water as stated above. It would have been obvious to one of ordinary skill in the art to vary the temperature of the water when determining the swelling and fragmentation to achieve a desired result.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing that the temperature of 95C produces new or unexpected results, such claimed temperature is merely an obvious variant over the prior art. 
Endo further teaches that pregelatinized starch is in a flaky form ([0125]), which is considered to be in a substantially planar form. 
Endo further teaches that the pregelatinized starch is prepared without any chemical treatment and therefore meets the claimed language “wherein the pregelatinized starch is not…..”.
With respect to the starch being prepared by adjusting the aqueous slurry pH, followed by drying and heating, the examiner notes that applicant has presented process limitation in a product claim. 
As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In the instant case, Endo teaches a pregelatinized starch having a similar amount of solubles and sedimentation volume and therefore the process by which it is obtained is not given patentable weight. 
Regarding claim 72, as stated above, Endo discloses a processed starch powder comprising a pregelatinized, drum dried starch ([0120]-[0126], See Examples) having from 2 to 10 wt% solubles, thus overlapping the claimed range of no more than 10 wt% solubles (Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 73, as stated above, Endo discloses a processed starch powder comprising a pregelatinized, drum dried starch ([0120]-[0126], See Examples) having from 2 to 10 wt% solubles, thus overlapping the claimed range of no more than 5 wt% solubles (Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 74, Endo fails to specifically teach the viscosity of the starch, however, the examiner notes that the viscosity is dependent upon the amount of moisture and ingredients, therfore one of ordinary skill can vary the amount of moisture  and/or drying time to result in a pregelatinized starch have a desired viscosity. This is merely routine experimentation that is well within the ordinary skill in the art. 
Regarding claims 75-76, Endo further teaches that pregelatinized starch is in a flaky form ([0125]) having an average particle size of primary particles in a dry state from 25 to 80 microns and 45 to 150 in a swollen state in water ([0054]), but fails to specifically teach that at least 90% of the particles have a substantially non-rounded shape and at least 90% have a thickness that is no more than ½ of each of the length and the width of the particles. 
However, as Endo teaches flake like starch particles forming a powder having a flake like particles, it would have been obvious to one of ordinary skill in the art to process the starch particles to result in at least 90% of the particles have a substantially non-rounded shape and at least 90% have a thickness that is no more than ½ of each of the length and the width of the particles. Drum drying the particles for a longer amount of time will result in a more even particle size distribution and would have been obvious to one of ordinary skill in the art. 
Further, as stated in MPEP 2144.04 IV, changes in size/shape are merely obvious variants over the prior art size/shape unless there is a new or unexpected function related to the size/shape of the particles. Therefore, as Endo teaches granular, flake like particles, the exact size and shape is merely an obvious variant over what is taught by the prior art absent a showing otherwise. 
Regarding claim 80, as stated above, Endo teaches that the pregelatinized starch is prepared without any chemical treatment and therefore meets the claimed language “wherein the pregelatinized starch is not dextrinized”.
Regarding claim 81, Endo does not teach that the starch contains any fiber and therefore meets the claimed range of less than 10% fiber. 
Regarding claims 82-83, Endo discloses that the starch can be corn, tapioca, rice, or potato ([0113]).
Regarding claim 84, Endo additionally teaches a method of making a pregelatinized starch as described above with respect to claim 68, the method comprising providing ungelatinized starch and drying and heating the starch to provide an inhibited ungelatinized starch, and further adding the heat treated starch to an aqueous medium and drum drying and heating the moistened ungelatinized starch under conditions sufficient to pregelatinize the starch ([0112], See Examples).
Endo teaches the process as described above, but fails to specifically teach adjusting the aqueous slurry to a pH in the range of 3.5-7.0. Endo, however, teaches adding additional components to the aqueous starch slurries (See Examples), such as acid which is known to reduce pH if needed, and therefore it would have been obvious to one of ordinary skill in the art to adjust the additional ingredients and amounts added to the aqueous slurry to result in a slurry having a desired pH. 
Regarding claims 85-87, Endo further teaches a method for preparing a food product by dispersing the pregelatinized starch in a food product and subjecting the food product with the starch dispersed therein to high shear conditions ([0128]-[0129], [235], See Examples).
Endo fails to specifically teach one of the claimed food items, however, it is well known in the art to add starch to a variety of food items, including soups and sauces to thicken them, and therefore it would have been obvious to use the starch of Endo in any food preparation requiring starch. 
Regarding claim 88, as stated above, Endo discloses a processed starch powder comprising a pregelatinized, drum dried starch ([0120]-[0126], See Examples) having a sedimentation volume in the range of 7 to 20 cm3/g ([0060]), which is 7 to 20 mL/g, while the instant claim requires a sedimentation volume of 23 to 32 mL/g (Table 1). 
With respect to the sedimentation volume, the examiner notes that Endo only discloses 3 mL/g less than what is claimed. It would have been obvious to one of ordinary skill in the art to vary the processing conditions for preparing the starch, such as the amount of drum drying and shear processing, to result in a starch having a desired sedimentation volume. This is merely routine experimentation that is well understood, routine and conventional in the art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
As there is only a slight difference between the sedimentation volume taught by Endo and that which is claimed, the claimed amount is merely an obvious variant over the prior art absent a showing otherwise. One of ordinary skill in the art would expected a sedimentation volume of 20 mL/g to have the same properties as a sedimentation volume of 23 mL/g, absent a showing otherwise. 



Response to Arguments
Applicant’s amendments and arguments have overcome the 112 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered and were not found persuasive.
Applicant argues on pages 5-6 that Endo does not disclose a starch with a sedimentation volume in the range of 20 to 35 mL/g. 
This is not found persuasive as Endo discloses a processed starch powder comprising a pregelatinized, drum dried starch ([0120]-[0126], See Examples) having a sedimentation volume in the range of 7 to 20 cm3/g ([0060]), which is 7 to 20 mL/g and thus overlaps the claimed range as the prior art range and the claimed range share the endpoint of 20 mL/g. 
With respect to claim 88, the examiner notes that Endo only discloses 3 mL/g less than what is claimed (20 versus 23). It would have been obvious to one of ordinary skill in the art to vary the processing conditions for preparing the starch, such as the amount of drum drying and shear processing, to result in a starch having a desired sedimentation volume. This is merely routine experimentation that is well understood, routine and conventional in the art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, It is apparent, however, that the instantly claimed amount and that taught by are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 20 disclosed by Endo and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 23 disclosed in the present claims is but an obvious variant of the amounts disclosed in Endo, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Applicant further argues on pages 6-7 that is would not have been obvious to increase the sedimentation volume. This is not found persuasive for the same reasons as stated above. Endo clearly teaches a sedimentation volume of 20, which overlaps the claimed range. 
While Endo explains that low sedimentation volumes are preferable, Endo still clearly teaches a sedimentation volume overlapping the claimed range. 
As stated in MPEP 2123: The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Applicant further argues on pages 7-9 that the sedimentation volume as claimed provides advantages to food products that is not taught or suggested by Endo. 
This is not found persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Endo further teaches that at least 50% of the starch primary particles (e.g. starch granules) is in a swollen state with no particle breakage, which corresponds to the claimed at least 50% of the starch granules swell but do not substantially fragment (Table 1). 
Therefore, as Endo teaches a sedimentation volume of 20 mL/g, which is the same as claimed, and teaches that at least 50% of the starch primary particles (e.g. starch granules) is in a swollen state with no particle breakage, applicant’s advantages are expected and obvious over the prior art. 
Applicant lastly argues that the drum-drying process as claimed provides an unexpected product and further that Endo’s Example starches are made by spray drying and not drum drying. 
This is not found persuasive as Endo clearly teaches that drum drying can be used ([0122]). As stated above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123). 
For the reasons stated above, a 103 rejection is maintained. 



Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791